Per Curiam.
A motion to dismiss the appeal was taken with the record. The objection by respondents is that the appeal bond is defective. The judgment of the superior court was against the appellants, and for dismissal of the action, with costs taxed in the sum of $53. The appeal bond is in the sum of $200, and is conditioned that appellants “shall pay all costs and damages that may he awarded against them on such appeal or dismissal thereof, not exceeding the sum of $200.” But the bond here goes further and contains the following conditions; “And shall perform and satisfy any judgment which said court may make or order to he made or rendered by the superior court in case said judgment is affirmed.” Evidently there are con*616ditions for both, an appeal and stay bond, and under the uniform construction of such bonds by this court it is insufficient ,to maintain the appeal.
Dismissed.